Order denying motion for a peremptory mandamus order reversed on the law, with costs, and motion granted as a matter of law and not in the exercise of discretion. Under section 78 of the Code of Criminal Procedure the board of trustees of the village of East Rockaway was without power to reduce the salary of the appellant during his present term of office. Chapter 853 of the Laws of 1928  did not, by implication, repeal that section, because section 101 of the General Construction Law provides that “ The Consolidated Laws shall not be construed to amend, repeal or otherwise affect any provision of the penal law, code of civil procedure or code of criminal procedure unless expressly so stated.” Lazansky, P. J., Young, Hagarty, Tompkins and Davis, JJ., concur.